Exhibit 10.46
 









 




RECORDING COVER SHEET




Title of Document:
ASSIGNMENT OF RENTS AND LEASES




Date of Document: January 17, 2012

 

Assignor: LEAWOOD TCP, LLC, a Delaware limited liability company

 

Assignee: ING LIFE INSURANCE AND ANNUITY COMPANY, a Connecticut corporation

 
Assignee's Mailing
Address: 
 
ING Life Insurance and Annuity Company
c/o ING Investment Management LLC
5780 Powers Ferry Road, NW, Suite 300
Atlanta, Georgia  30327-4349

 

When recorded, mail to: Fidelity National Title Insurance Company
5 Harvard Circle, Suite 110
West Palm Beach, Florida 33409
Attention: Ms. Jana Hutchins

 

Legal Description:  Attached as Exhibit A - 5000 West 119th Street,
Leawood, Johnson County, Kansas.

 


 
 

--------------------------------------------------------------------------------

 

ASSIGNMENT OF RENTS AND LEASES


THIS ASSIGNMENT OF RENTS AND LEASES (“Assignment”) is made and entered into as
of January 17, 2012 by LEAWOOD TCP, LLC, a Delaware limited liability company
(“Assignor”), with the address of c/o Glimcher Properties Corporation, 180 East
Broad Street, Columbus, Ohio 43215-3467, for the benefit of ING LIFE INSURANCE
AND ANNUITY COMPANY, a Connecticut corporation (“Assignee”), with the address of
c/o ING Investment Management LLC, 5780 Powers Ferry Road, NW, Suite 300,
Atlanta, Georgia 30327-4349.


WITNESSETH:


WHEREAS, Assignor has executed and delivered to Assignee a Promissory Note dated
on or about this same date in the original principal amount of SEVENTY-SEVEN
MILLION AND NO/100 DOLLARS ($77,000,000.00) (the “Note”), performance of which
is secured, among other things, by a Mortgage, Security Agreement, Financing
Statement and Fixture Filing (the “Mortgage”), which Mortgage encumbers certain
real estate described in Exhibit “A”, attached hereto and hereby made a part
hereof, and improvements thereon (together, the “Premises”); and


WHEREAS, as a condition to Assignee’s obligation to make the loan evidenced by
the Note and secured by the Mortgage (and any extensions and/or modifications
thereof) and made pursuant to or in connection with and secured by other
documents, including, but not limited to, any financing statements naming
Assignor as debtor and Assignee as secured party (this Assignment, the Note, the
Mortgage, and such other documents are sometimes hereinafter collectively
referred to as the “Loan Documents”), Assignor has agreed to absolutely and
uncon­ditionally assign to Assignee all of Assignor’s rights under and title to
various leases affecting the Premises, including Assignor’s rights in and title
to the rents therefrom, subject only to the terms and conditions herein set
forth.


NOW THEREFORE, in consideration of the foregoing recitals and other good and
valuable considera­tion, the receipt and sufficiency of which are hereby
ack­nowledged, and intending to be legally bound, Assignor hereby agrees as
follows:


1.           Assignment of Leases.  Assignor hereby presently assigns,
transfers, grants and conveys unto Assignee, its successors and assigns, all
leasehold estates of Assignor, as lessor, and all right, title and interest of
Assignor in, to and under all existing and future leases, subleases, license
agreements, concessions, tenancies and other use or occupancy agreements,
whether oral or written, covering or affecting any or all of the Premises and
all agreements for any use of, all or any part of the Premises, the buildings,
fixtures and other improvements located thereon (“Improvements”), and all
extensions, renewals and guaranties thereof and all amendments and supplements
thereto (collectively, the “Leases”), including without limitation the
following:
 


 
 

--------------------------------------------------------------------------------

 
 
(a)           any and all rents, revenues, issues, income, royalties, receipts,
profits, contract rights, accounts receivable, general intangibles, and other
amounts now or hereafter becoming due to Assignor in connection with or under
the Leases (whether due for the letting of  space, for services, materials or
installations supplied by Assignor or for any other reason whatsoever),
including without limitation all insurance, tax and other contributions,
insurance proceeds, condemnation awards, damages following defaults by tenants
under the Leases (“Tenants”), cash or securities deposited by Tenants to secure
performance of their obligations under the Leases, and all other extraordinary
receipts, and all proceeds thereof, both cash and non-cash (all of the foregoing
being hereinafter collectively called the “Rents”) and all rights to direct the
payment of, make claim for, collect, receive and receipt for the Rents;


(b)           all claims, rights, privileges and remedies on the part of
Assignor, whether arising under the Leases or by statute or at law or in equity
or otherwise, arising out of or in connection with any failure by any Tenant to
pay the Rents or to perform any of its other obligations under its Lease;


(c)           all rights, powers and privileges of Assignor to exercise any
election or option or to give or receive any notice, consent, waiver or approval
under or with respect to the Leases; and


(d)           all other claims, rights, powers, privileges and remedies of
Assignor under or with respect to the Leases, including without limitation the
right, power and privilege (but not the obligation) to do any and all acts,
matters and other things that Assignor is entitled to do thereunder or with
respect thereto.


2.           Purpose of Assignment; Security.  This Assignment is made for the
purpose of securing Assignor’s full and faithful (a) payment of the indebtedness
(including any extensions or renewals thereof) evidenced by the Note, (b)
payment of all other sums with interest thereon becoming due and payable to
Assignee under the provisions of the Mortgage or any other Loan Documents, and
(c) performance and discharge of each and every term, covenant and condition
contained in the Note, Mortgage, or any of the other Loan Documents.


3.           Assignor’s Covenants.  Assignor covenants and agrees with Assignee
as follows:
 
(a)           That the sole ownership of the entire lessor’s interest in the
Leases and the Rents is, and as to future Leases shall be, vested in Assignor,
and that Assignor has not, and shall not, perform any acts or execute any other
instruments which might prevent Assignee from fully exercising its rights under
any of the terms, covenants and conditions of this Assignment.


(b)           That the Leases are and shall be valid and enforce­able against
the respective lessees thereunder in accordance with their terms and have not
been further altered, modified, amended, terminated, cancelled, renewed or
surrendered except as previously disclosed in writing to Assignee prior to the
execution hereof, nor have any Rents thereunder been collected more than one
month in advance nor have any of the terms and conditions thereof been waived in
any material manner except as approved in writing by Assignee or as permitted in
the Mortgage, except that Assignor may without the prior approval of the
Assignee, accept surrender of or terminate any Lease following a material
default that is uncured by the respective lessee.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           That none of the Leases shall be altered, modified, amended,
terminated, cancelled, extended, renewed or surrendered, nor any term or
condition thereof waived, nor shall Assignor consent to any assignment or
sub­letting by any lessee thereunder without the prior written approval of
Assignee, except as permitted in Paragraph 10(d) of the Mortgage.  Under no
Lease will any Rents be abated (except as permitted in Paragraph 10(b) of the
Mortgage) or collected more than one month in advance unless approved in writing
by Assignee.


Without in any way limiting the requirement of Assignee’s prior written approval
hereunder, any sums received by Assignor in consideration of any termination (or
release or discharge of any lessee) of any Lease, if such sum for any Lease
exceeds $50,000, shall be held by Assignee and, provided no Event of Default (as
hereinafter defined) exists, made available to Assignor for the payment of
tenant improvement costs and leasing commissions to re-let the applicable
vacated space or any other portion of the Premises and any such sums received by
Assignor shall be held in trust by Assignor for such purpose.  Any such amounts
which are not used to pay tenant improvement costs and leasing commissions in
connection with the re-letting of such space within a reasonable period of time
after the receipt thereof shall be applied by Assignee, without the payment of
any otherwise applicable Prepayment Premium (as defined in the Note), to reduce
the then outstanding principal amount of the Indebtedness (as is defined in the
Mortgage).


(d)           That there are no defaults now existing under any of the Leases
and there exists no state of facts which, with the giving of notice or lapse of
time or both, would constitute a default under any of the Leases.


(e)           That Assignor shall give prompt notice to Assignee of any written
notice received by Assignor claiming that a default has occurred under any of
the Leases on the part of the Assignor, together with a complete copy of any
such notice, except no such notice is required if the applicable Lease is for
7,500 square feet or less.


(f)           That Assignor will not permit any Lease to become subordinate to
any lien other than the lien of the Mortgage.  For any Lease which by its terms
does not provide for automatic subordination without the requirement that
Assignee grant non-disturbance provisions to Tenant as a condition of the
automatic subordination, Assignee shall require the execution of a
subordination, non-disturbance and attornment agreement in a form approved by
Assignee.


(g)           That there shall be no merger of the Leases, or any of them, by
reason of the fact that the same person may acquire or hold directly or
indirectly the Leases, or any of them, as well as the fee estate in the Premises
or any interest in such fee estate.


4.           Absolute Assignment/License to Collect Rents.  This Assignment is
entered into for the purpose of absolutely assigning the Leases and the Rents to
Assignee as additional collateral for the loan evidenced by the Note and such
Assignment is choate on the date hereof.  Notwithstanding the foregoing, so long
as no Event of Default, as hereinafter defined, shall have occurred, Assignor
shall have a license, terminable by the Assignee upon any Event of Default, to
collect the Rents accruing from the Premises on or after, but in no event more
than one (1) month in advance of, the respective dates set forth in the Leases
on which the Rents become due (provided that in no event shall Assignor be
permitted to enter into any Lease which makes rent due earlier than one (1)
calendar month in advance of the current month (except for the last month’s rent
or security deposit)), and to hold the Rents as a trust fund for the uses and
purposes more particularly described in the Mortgage.  Upon the occurrence of an
Event of Default, the license granted to the Assignor shall be automatically and
immediately revoked without notice to the Assignor.  Upon the revocation of such
license upon the occurrence of an Event of Default, the Assignee may at its
option give Tenants a written notice (a “Tenant Notice”) requesting the Tenants
to pay all Rents and other amounts due under the Leases directly to Assignee and
to perform any of the Tenants’ respective obligations under the Leases for the
benefit of Assignee.
 
 
3

--------------------------------------------------------------------------------

 
 
5.           Assignee’s Powers and Rights.  At any time during the term of the
Note or the Mortgage, Assignee may, at its option upon or after an Event of
Default and after giving a Tenant Notice, receive and collect all of the Rents
as they become due.  Assignee shall thereafter continue to receive and collect
all of the Rents, as long as such or any other Event of Default is continuing.


Assignor hereby irrevocably appoints Assignee its true and lawful attorney,
coupled with an interest, with full power of substitution and with full power
for Assignee in its own name and capacity or in the name and capacity of
Assignor, from and after the occurrence of an Event of Default and after the
giving of a Tenant Notice, to demand, collect, receive and give complete
acquittance for any and all Rents and at Assignee’s discretion to file any claim
or take any other action or proceeding and make any settlement of any claims,
either in its own name or in the name of Assignor or otherwise, which Assignee
may deem necessary or desirable in order to collect and enforce the payment of
the Rents.  Tenants are hereby expressly authorized and directed to pay all
Rents and any other amounts due Assignor pursuant to the Leases or otherwise, to
Assignee, or such nominee as Assignee may designate in a Tenant Notice delivered
to such Tenants, and the Tenants are expressly relieved of any and all duty,
liability or obligation to Assignor with respect to all payments so made.


From and after the occurrence of an Event of Default and after the giving of a
Tenant Notice, Assignee is hereby vested with full power to use all measures,
legal and equitable, deemed by Assignee necessary or proper to enforce this
Assignment and to collect the Rents assigned hereunder, including the right of
Assignee or its designee to enter upon the Premises, or any part thereof, with
or without force and with or without process of law and take posses­sion of all
or any part of the Premises together with all personal property, fixtures,
documents, books, records, papers and accounts of Assignor relating thereto, and
may exclude the Assignor, its agents and servants, wholly therefrom.  Assignor
herein grants full power and authority to Assignee to exercise all rights,
privileges and powers herein granted at any and all times after the occurrence
of an Event of Default and after the giving of a Tenant Notice, without further
notice to Assignor, with full power to use and apply all of the Rents and other
income herein assigned to the payment of the costs of managing and operating the
Premises and of any indebtedness or liability of Assignor to Assignee, including
but not limited to the payment of taxes, special assessments, insurance
premiums, damage claims, the costs of maintaining, repairing, rebuilding and
restoring the improvements on the Premises or of making the same rentable,
reasonable attorneys’ fees incurred in connection with the enforcement of this
Assignment, and of principal and interest payments due (and all other amounts
due under the Mortgage) from Assignor to Assignee on the Note and the Mortgage,
all in such order as Assignee may determine.  Assignee shall be under no
obligation to exercise or prosecute any of the rights or claims assigned to it
hereunder or to perform or carry out any of the obligations of the lessor under
any of the Leases and does not assume any of the liabilities in connection with
or arising or growing out of the covenants and agreements of Assignor in the
Leases.   It is further understood that this Assignment shall not operate to
place responsibility for the control, care, management or repair of the
Premises, or parts thereof, upon Assignee, nor shall it operate to make Assignee
liable for the performance of any of the terms and conditions of any of the
Leases, or for any waste of the Premises by any Tenant or any other person, or
for any dangerous or defective condition of the Premises or for any negligence
in the management, upkeep, repair or control of the Premises resulting in loss
or injury or death to any Tenant, licensee, employee or stranger.  If Assignor
shall fail to pay, perform or observe any of its covenants or agreements
hereunder, Assignee may pay, perform or observe the same and collect the cost
thereof from Assignor all as more fully provided in the Mortgage.
 
 
4

--------------------------------------------------------------------------------

 
 
6.           Assignee Not Liable; Indemnification.  Anything contained herein or
in any of the Leases to the contrary notwithstanding:  (a) Assignor shall at all
times remain solely liable under the Leases to perform all of the obligations of
Assignor thereunder to the same extent as if this Assignment had not been
executed; (b) neither this Assignment nor any action or inaction on the part of
Assignor or Assignee shall release Assignor from any of its obligations under
the Leases or constitute an assumption of any such obligations by Assignee; and
(c) Assignee shall not have any obligation or liability under the Leases or
otherwise by reason of or arising out of this Assignment, nor shall Assignee be
required or obligated in any  manner to make any payment or perform any other
obligation of Assignor under or pursuant to the Leases, or to make any inquiry
as to the nature or sufficiency of any payment received by Assignee, or to
present or file any claim, or to take any action to collect or enforce the
payment of any amounts which have been assigned to Assignee or to which it may
be entitled at any time or times.  Assignor shall and does hereby agree to
indemnify Assignee and hold Assignee harmless from and against any and all
liability, loss or damage which Assignee may or might incur, and from and
against any and all claims and demands whatsoever which may be asserted against
Assignee, in connection with or with respect to the Leases or this Assignment,
whether by reason of any alleged obligation or undertaking on Assignee’s part to
perform or discharge any of the covenants or agreements contained in the Leases
or otherwise.  Should Assignee incur any such liability, loss or damage in
connection with or with respect to the Leases or this Assignment, or in the
defense of any such claims or demands, the amount thereof, including costs,
expenses and attorneys’ fees, shall be paid by Assignor to Assignee immediately
upon demand, together with interest thereon from the date of advancement at the
Default Rate (as defined in the Note) until paid.


7.           Mortgage Foreclosure.  Upon foreclosure of the lien and interest of
the Mortgage and sale of the Premises pursuant thereto, or delivery and
acceptance of a deed in lieu of foreclosure, all right, title and interest of
Assignor in, to and under the Leases shall thereupon vest in and become the
absolute property of the purchaser of the Premises in such foreclosure
proceeding, or the grantee in such deed, without any further act or assignment
by Assignor.  Nevertheless, Assignor shall execute, acknowledge and deliver from
time to time such further instruments and assurances as Assignee may require in
connection therewith and hereby irrevocably appoints Assignee the
attorney-in-fact of Assignor in its name and stead to execute all appropriate
instruments of transfer or assignment, or any instrument of further assurance,
as Assignee may deem necessary or desirable, and Assignee may substitute one or
more persons with like power, Assignor hereby ratifying and confirming all that
its said attorney or such substitute or substitutes shall lawfully do by virtue
hereof.
 
 
5

--------------------------------------------------------------------------------

 
 
8.           Non-Waiver.  Waiver or acquiescence by Assignee of any default by
the Assignor, or failure of the Assignee to insist upon strict performance by
the Assignor of any covenants, conditions or agreements in this Assignment,
shall not constitute a waiver of any subsequent or other default or failure,
whether similar or dissimilar.


9.           Rights and Remedies Cumulative.  The rights and remedies of
Assignee under this Assignment are cumulative and are not in lieu of, but are in
addition to any other rights or remedies which Assignee shall have under the
Note, Mortgage, or any other Loan Document, or at law or in equity.


10.         Severability.  If any term of this Assignment, or the application
thereof to any person or circumstances, shall, to any extent, be invalid or
unenforceable, the remainder of this Assignment, or the application of such term
to persons or cir­cumstances other than those as to which it is invalid or
unenforce­able, shall not be affected thereby, and each term of this Assignment
shall be valid and enforceable to the full extent permitted by law.


11.         Notices.
 
(a)          All notices, demands, requests, and other communications desired or
required to be given hereunder (“Notices”), shall be in writing and shall be
given by: (i) hand delivery to the address for Notices; (ii) delivery by
overnight courier service to the address for Notices; or (iii) sending the same
by United States mail, postage prepaid, certified mail, return receipt
requested, addressed to the address for Notices.


(b)          All Notices shall be deemed given and effective upon the earlier to
occur of: (x) the hand delivery of such Notice to the address for Notices; (y)
one business day after the deposit of such Notice with an overnight courier
service by the time deadline for next day delivery addressed to the address for
Notices; or (z) three business days after depositing the Notice in the United
States mail as set forth in (a)(iii) above.  All Notices shall be addressed to
the following addresses:


Assignor:
Leawood TCP, LLC
c/o Glimcher Properties Corporation
180 East Broad Street
Columbus, Ohio  43215-3467
Attention: General Counsel

 
 
6

--------------------------------------------------------------------------------

 
 
With a copy to:
Frost Brown Todd LLC
One Columbus
10 West Broad Street, Suite 2300
Columbus, Ohio 43215-3467
Attention:  John I. Cadwallader, Esq.
 
Assignee:
ING Life Insurance and Annuity Company
c/o ING Investment Management LLC
5780 Powers Ferry Road, NW, Suite 300
Atlanta, Georgia  30327-4349
Attention: Mortgage Loan Servicing Department
 
and to:
ING Investment Management LLC
5780 Powers Ferry Road, NW, Suite 300
Atlanta, Georgia  30327-4349
Attention: Real Estate Law Department
 
With a copy to:
Bryan Cave LLP
One Atlantic Center
Fourteenth Floor
1201 West Peachtree Street, NW
Atlanta, Georgia  30309-3488
Attention:  John R. Parks, Esq.



or to such other persons or at such other place as any party hereto may by
Notice designate as a place for service of Notice.  Provided, that the “copy to”
Notice to be given as set forth above is a courtesy copy only; and a Notice
given to such person is not sufficient to effect giving a Notice to the
principal party, nor does a failure to give such a courtesy copy of a Notice
constitute a failure to give Notice to the principal party.


12.           Heirs, Successors and Assigns.  The terms “Assignor” and
“Assignee” shall be construed to include the respective heirs, personal
representatives, successors and assigns of Assignor and Assignee.  The gender
and number used in this Assignment are used as a reference term only and shall
apply with the same effect whether the parties are of the masculine or feminine
gender, corporate or other form, and the singular shall likewise include the
plural.


13.           Amendment.  This Assignment may not be amended, modified or
changed nor shall any waiver of any provisions hereof be effective, except only
by an instrument in writing and signed by the party against whom enforcement of
any waiver, amendment, change, modification or discharge is sought.


14.           Captions.  The captions or headings preceding the text of the
Paragraphs of this Assignment are inserted only for convenience of reference and
shall not constitute a part of this Assignment, nor shall they in any way affect
its meaning, construc­tion or effect.


 
7

--------------------------------------------------------------------------------

 
 
15.           Termination of Assignment.  Upon payment in full of the
indebtedness described in Paragraph 2, this Assignment shall terminate and be
void and of no force or effect, and Assignee shall release its lien on the Rents
and Leases without costs or expenses to Assignee, Assignor hereby agreeing to
reimburse Assignee for such costs and expenses.


16.           Choice of Law.  The validity and interpretation of this Assignment
shall be construed in accordance with the laws (excluding conflicts of laws
rules) of the State of Kansas.


17.           Event of Default.  As used herein, “Event of Default” means an
Event of Default as defined in the Note, the Mortgage, or any of the other Loan
Documents.  Any Event of Default hereunder shall constitute an Event of Default
under each and all of the other Loan Documents.


18.           Exculpatory.  The liability of Assignor personally to pay the Note
or any interest that may accrue thereon, or any indebtedness or obligation
accruing or arising hereunder is limited to the extent set forth in the Note.


19.           Integration.  This Assignment, together with the other Loan
Documents, constitutes the entire agreement between the parties hereto
pertaining to the subject matters hereof and supersedes all negotiations,
preliminary agreements and all prior or contemporaneous discussions and
understandings of the parties hereto in connection with the subject matters
hereof.


20.           Time of Essence.  Time is of the essence in the performance of
this Assignment.


21.           WAIVER OF JURY TRIAL.  THE PARTIES HERETO, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION
BASED ON OR ARISING OUT OF THIS AGREEMENT OR INSTRUMENT, OR ANY RELATED
INSTRUMENT OR AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY
COURSE OF CONDUCT, DEALING, STATEMENTS, WHETHER ORAL OR WRITTEN, OR ACTION OF
ANY PARTY HERETO.  NO PARTY SHALL SEEK TO CONSOLIDATE BY COUNTERCLAIM OR
OTHERWISE, ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  THESE PROVISIONS
SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY ANY
PARTY HERETO EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL PARTIES.
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Assignor has caused this instrument to be executed as of the
date set forth in the notary’s statement below but this instrument is effective
as of the date appearing on the cover page of this Assignment, and acknowledges
receipt of a copy hereof at the time of execution.
 

 
LEAWOOD TCP, LLC, a Delaware limited liability company
            By: Glimcher Properties Limited Partnership, a Delaware limited
partnership, Sole Member               By: Glimcher Properties Corporation, a
Delaware corporation, Sole General Partner                             By: /s/
Mark E. Yale         Name: Mark E. Yale         Titler:
Executive Vice President, Chief
Financial Officer and Treasurer
                          STATE OF OHIO )         ) ss.       COUNTY OF FRANKLIN
)      

 
This instrument was acknowledged before me on December 22, 2011, by Mark E. Yale
as Executive Vice President, Chief Financial Officer and Treasurer of Glimcher
Properties Corporation, a Delaware corporation, general partner of Glimcher
Properties Limited Partnership, a Delaware limited partnership, sole member of
LEAWOOD TCP, LLC, a Delaware limited liability company.
 
(SEAL)                                                                                  
/s/ Janelle R.
Courtright                                                                
Printed Name: Janelle R.
Courtright                                                                
Notary Public in and for said State
Commissioned in Delaware County
 
My Commission Expires:
 
June 28, 2013                                                        


-Signature Page-
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
Legal Description




Tax Parcel No.:                                                                
Common Address:  5000 West 119th Street, Leawood, Johnson County, Kansas.
 